 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 6:16-PO-00690-JDP
12                       Plaintiff,
13                                                      MOTION TO VACATE REVIEW
                                                        HEARING; AND ORDER THEREON
14    MIGEL VALDEZ-SILVA,
15                       Defendant.
16

17
            The United States, by and through its representative, Susan St. Vincent hereby moves the
18
     Court for an Order to Vacate the review hearing currently scheduled in this matter for December
19
     11, 2018. On October 17, 2017, the Defendant plead guilty to Operating a Motor Vehicle while
20
     his license was suspended, and he was sentenced to 12 months unsupervised probation with the
21
     conditions he pay his state fines and obtain his driver’s license within ten months, obey all laws,
22
     and serve 10 days in custody, which was suspended.
23
            A review hearing was held on September 18, 2018. The Defendant was present at the
24
     review hearing, and he informed the Court he had paid the state fines, but had not obtained his
25
     driver’s license. The Court extended the Defendant’s term of probation to January 16, 2019 with
26
     all the same terms and conditions except the previously imposed custody time was permanently
27
     vacated. The Court further set a review hearing for December 11, 2018. The Defendant has
28
                                                       1
 1   subsequently provided proof of obtaining a driver’s license and has now complied with all the

 2   terms of unsupervised probation imposed by this Court.

 3            .

 4

 5            Dated: October 10, 2018                     NATIONAL PARK SERVICE

 6
                                                          /S/ Susan St. Vincent_________
 7                                                        Susan St. Vincent
 8                                                        Legal Officer

 9

10

11
                                           ORDER
12

13            Upon application of the United States, and good cause having been shown therefor, IT IS

14   HEREBY ORDERED that the review hearing scheduled for December 11, 2018, in the above
     referenced matter, United States v. Valdez-Silva, 6:16-PO-00690-JDP, be vacated.
15

16

17
     IT IS SO ORDERED.
18

19   Dated: ________________                              __________________________
20                                                        Jeremy D. Peterson
                                                          United States Magistrate Judge
21                                                        Eastern District of California
22
     IT IS SO ORDERED.
23

24
     Dated:       October 10, 2018
25                                                     UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                      2
